Title: To George Washington from Major General William Heath, 5 February 1777
From: Heath, William
To: Washington, George



Dear General
White Plains [N.Y.] Feby 5th 1777

I have just received the Honor of your’s of the 2nd Instant.
Nothing material hath happened since my last—We have been busily engaged in foraging, and have collected considerable Quantities—To morrow morning we are to make a grand forage in N. Rochell and East Chester—Our Chain of Troops for covering the foragers, is to form a little East of Williams’s Tavern—The Loss of the forage to the Enemy must greatly distress them, as they were daily carrying of it off, before our Arrival; and I am just informed that they are actually killing numbers of their most indifferent Horses on account of the scarcity of Forage.
We have found Seven Hogsheads of Rum at one place; and at another upwards of Twenty Barrels of Beef and Pork; Thirty odd Hams &c.—A small Boat lately put off into the Sound, and brought in a Sloop loaden with Seventeen Cords of Firewood, & Sixteen Barrels of very fine Sider—I shall transmit to your Excellency every Occurence that transpires worthy of notice—I am informed by a Deserter from the Enemy yesterday that the Soldiers say they have now got their hands full—And that their Force is much altered of late—that their principal Hopes are now fixed upon the Russians 24000 of whom they say will arrive in the Spring.

As soon as I can secure the Forage that is near the Enemy, I shall remove the Magazines much further back than they are at present—I shall also get Intelligence if possible of the Magazines of the Enemy on Long Island—And if practicable attempt to destroy them. I have the Honor to be Your Excellency’s Most humble Servt

W. Heath

